Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0001124
                                                       03-APR-2013
                                                       10:10 AM


                          SCPW-12-0001124

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                vs.

               CHRISTOPHER LEE SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING
                        (CR. NO. 04-1-1534)

           ORDER DISMISSING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s letter to the court dated March 18, 2013, which was

electronically filed on March 27, 2013, and which we review as a

motion for reconsideration of the January 23, 2013 order denying

the petition for a writ of prohibition, and the record, it

appears that the request for reconsideration is untimely.      See

HRAP 40(a) (“A motion for reconsideration may be filed by a party

only within 10 days after the filing of the opinion,

dispositional order, or ruling unless by special leave additional

time is granted during such period by a judge or justice of the

appellate court involved.”); see also Setala v. J.C. Penney Co.,
97 Hawai#i 484, 485, 40 P.3d 886, 887 (2002) (a document is

deemed filed for purposes of a limitation deadline on the day it

is tendered to a prison official by a pro se prisoner).

Therefore,

          IT IS HEREBY ORDERED that the motion for

reconsideration is dismissed.

          DATED:   Honolulu, Hawai#i, April 3, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                  2